WALKER, J.
The city of Moberly and contiguous territory in Randolph County for a distance of *716four, miles in each direction from said city, was, under the authority of sections 10576-10586, Revised Statutes 190-9, as amended by Laws 1911, p. 370, organized as a body corporate, to be thereafter designated as the “Moberly Special Road District.” This action by mandamus was brought in the circuit court of said county by the State at the relation of said road district as plaintiff against thé judges of the county court of Randolph County as defendants, to compel the latter to pay over (under the provisions of Sec. 10482, R. S. 1909, as amended by Laws 1913, p. 669) to said road district all money arising from a twontyfive-cent levy for road and bridge purposes collected on the property within said district. The levy, however, was made upon all the property of the county. The total fund collected in said district under said levy for road and bridge purposes, was $9334.60. In anticipation of the revenue to be derived from said twenty-five-cent levy, defendants had caused work to be done and debts to be contracted for roads and bridges over the entire county and had issued warrants therefor.
Upon a hearing on the application for the writ of mandamus the circuit court found that defendants had issued warrants in said district for $3303.90- for work done therein, and it was ordered that they pay or issue warrants to plaintiff in the sum of $6030.70, or the balance remaining in the county treasury which had been- collected in said district under the twenty-five-cent levy.
Cross appeals were perfected from this judgment, plaintiff contending that it was entitled to the entire revenue collected in said district for the preceding year for road and bridge purposes, and defendants that the statute under which the levy was made was unconstitutional and hence void.
’The constitutionality of. section 10482, Revised Statutes 1909, as amended (Laws 1913, p. 669), provid*717ing for the apportionment by county courts of taxes collected for road purposes within certain special road districts, is assailed by defendants on various grounds. It is first contended that this statute violates section 22 of article .10 of the State Constitution. It will be recalled that this section provides in addition to taxes' authorized to be levied for county purposes (under Sec. 11, art. 10, Constitution), that the county courts of the several counties, not under township organization, and the township board of directors in counties having township organization, may levy and collect as State and county taxes are collected, a special tax of not more than twenty-five-cents on each one hundred dollars’ valuation, to be used for roads and bridges, but for no other purpose whatever, and the .power thus conferred on the county courts and township boards is declared to be discretionary.
Three limitations, two express and one implied, say defendants, are found in this section; the first is as to the rate, the second as to the application of the tax when collected, and the third (which defendants say is implied) that the tax must be expended under the direction of the county court over the entire county.
impiied Legislative Limitation. As to defendants’ contention in regard to the first and second limitations, there is no question, the Constitution in this regard being express and unequivocal. As to the third, it may be conceded as a general proposition that under section 36 of article 6 of the State Concollllty courts are created for the transaction of county business and express jurisdiction is given them in this regard, but it must be borne in mind, despite this provision, that our organic law is not like the Federal Constitution, a grant of power, but is simply a limitation upon power which the Legislature otherwise possesses. [McGrew v. Railroad, 230 Mo. 496 ; State ex rel. v. Sheppard, 192 *718Mo. 497; State ex rel. v. Warner, 197 Mo. 650; Glasgow v. Rowse, 43 Mo. 479.] Broadly stated, therefore, the Legislature may enact any law which does not contravene the Federal or State Constitution, and in its interpretation, the courts will hold it valid unless its unconstitutionality is manifest and exists beyond a reasonable, doubt. [State v. Buente, 256 Mo. 227; Board of Com. v. Peter, 253 Mo. l. c. 530; Harris v. Bond Co., 244 Mo. 664; State ex rel. v. County Court, 128 Mo. 427.] The admitted implied existence of the third limitation renders it necessary for same to be so clear and unmistakable as to leave no other reasonable construction than that insisted upon by defendants, otherwise their contention cannot be maintained. [Board of Com. v. Peter, 253 Mo. l. c. 530.]
It is only upon the assumption that the entire business of the county must be conducted by the county court and that the Legislature cannot provide otherwise, that any basis can be found for defendants’ contention as to the third limitation. No words in the section authorize it. Consequently it is not such' a clear and unmistakable implication as would, under the rule, authorize an affirmative conclusion as to its existence in harmony with defendants’ contention, but on the contrary, it is simply an inference. Constitutional provisions cannot be construed by inferences, especially when it is sought by such construction to render a legislative enactment invalid. In thus construing the section of the Constitution under consideration, we are not unmindful of the fact that it contains restrictive language, but the purpose of this language is unmistakable and is expressly limited to the amount of the levy on each $100' valuation, and the purpose for which the tax is to be used, and not to the officials or body corporate by which it is to be expended. We are not impressed, therefore, with the soundness of defendants’, reasoning in so construing section 22, article 10, of the Constitution, as to con-
*719Taxation. A fitting supplement to what has been said, and one of the primary principles underlying the system of taxation, is the fact that the inherent power to tax and to appropriate taxes is vested in the Legislature
fine the disbursement of the taxes therein authorized to the county courts of the respective counties, the effect of which would be to render invalid section 10482, Revised Statutes 1909, as amended. (Art. 10, Constitution) and may be exercised within its discretion when not violative of an express provision of the Federal or State Constitution. [Hann. & St. J. R. R. Co. v. State Board, 64 Mo. 294.] The comprehensiveness of this power, in the absence of the restrictions indicated, extends to the determination of the time, the amount, the nature and the purpose for which the tax is to be levied. [In re Sanford, 236 Mo. l. c. 684; 37 Cyc. 724, and cases.] The legislative power to tax being inherent, the creation of agencies or instrumentalities for the levy, collection' and disbursement of such taxes follows as a necessary consequence, and hence the right of the Legislature to enact a law delegating, in this case, the disbursement of the taxes collected to a board of commissioners of a special road district, is not an improper exercise of such power.
Legislatioan. In addition to assailing the validity of section 10482, as amended (Laws 1913, p. 669), as being in conflict with section 22 of article 10- of the State Constitution, defendants claim that section 19594, Revised Statutes 1909, as repealed and re-enacted in 1913 (Laws 1913, p. 675), concerning, among other things, funds to be used in special road districts and the apportionment by county courts of county taxes for road and bridge purposes upon property within such special road districts, and section 10591, Revised Statutes 1909, as repealed and re-enacted in 1913 (Laws 1913, p. 674), providing, among other things, that boards of commis*720sioners in special road districts may contract for the building, repair and maintenance of bridges and culverts in such districts and that county courts may in their discretion assist in same, are each, as well as section 10482 as amended, invalid as special legislation.
The particular provisions of the Constitution (Sec. 53, art. 4) prohibiting this character of laws are not pointed out. The Constitution does not prohibit local or special laws in all cases, such laws being forbidden only upon the subjects named in the Constitution or where a general law could have been made applicable (State ex rel. v. Speed, 183 Mo. 186). What are general laws as meant by the Constitution has been frequently determined. It is held' generally that a statute is not special or class legislation if it applies to all alike of a given class, provided the classification is not arbitrary. [Miners’ Bank v. Clark, 252 Mo. 20; State ex rel. v. Taylor, 224 Mo. 393.] Applying this rule to the statutes under review, we find from their terms that they apply alike to all road districts in the State which may be organized as bodies corporate and are conducted in conformity with the provisions of these acts. It does not matter whether much or little of the territory of a county is included in the districts thus organized; the .test of validity being, is the class created by these acts not arbitrary, and is each of the districts subject to and governed by these statutes ? If so, then they are not inimical to the constitutional provision in regard to special or class legislation. In our opinion they comply with the requisites of general laws and should be so construed. We so held in construing a similar statute in Biting v. Hickman, 172 Mo. l. c. 256, and in State ex rel. v. County Court, 128 Mo. 427.
*721Appraopriation of *720There is no merit in the contention that the acts referred to are violative of that constitutional provi*721sion (Sec. 3, art. 10, Constitution) which prohibits the Legislature from appropriating pub-He money for private purposes. These statutes "were enacted to authorize the construction and provide for the maintenance of highways, which aré for the use and benefit of the public, and under no rule of construction can the appropriation of money for this purpose be considered a private one.
Taxation, It is also urged that the provision of our organic law requiring uniformity in taxation is violated by these statutes. We have adverted to the power of the Legislature in regard to taxation; with it rests the mode of levying, collecting and disbursing taxes. Therefore, where statutes relative thereto operate alike upon all persons within a certain defined district or subdivision of the State, for example these special road districts, and the taxes authorized are for the benefit of the inhabitants thereof, as well as the general public, they are not open to the objection of non-uniformity in taxation.
cfty6 Purposes, Under section 10, article 10, of the Constitution, the Legislature is forbidden to impose taxes and appropriate money levied and collected by city authorities to uses and purposes outside of such cities. It is claimed that the statutes under review, in authorizing the levy and collection of taxes in ’these special districts outside of such cities, violate this constitutional provisio. It is held to the.contrary in Elting v. Hickman, 172 Mo. l. c. 258, on the ground primarily of the plenary power of the Legislature in the absence of express constitutional inhibitions, and secondarily, and as a practical reason, the interest of such cities in the improvement and maintenance of the roads leading thereto.
*722credit? etac. It is further claimed that section 46 of article 4 of the Constitution prohibiting the Legislature from granting public money to individuals, municipal or other corporations, and section 47 of ac-tide 4 of the Constitution prohibiting the Legislature from authorizing any municipality or other political corporation from lending its credit in aid of any individual or corporation, are violated by the statutes under consideration. These statutes do not grant or authorize the granting of public money or thing of value to any individual, association, municipal or other, corporation, and they are therefore not violative of section 46 supra. [State ex rel. v. County Court, 128 Mo. 427.] Nor do the acts authorize any subdivision of the State now existing or that may be established to lend its credit or grant public money or thing of value in aid of any person, firm or corporation. Section 47, supra, is, therefore, not violated. This has been fully determined in Elting v. Hickman, supra, in which .the statute there under review is, in all of its essentials, similar to these at bar.
Taxation? It is urged that the acts in question are in violation of sections 11 and 12 of article 10 of the Constitution, which fix the limit of tax rates in the various counties. The limitations of said sections are confined by their express terms to “taxes for county, city, town and school purposes.” There is no authority for including road districts therein. We have held that they are not to be so included. [Lamar W. & El. Light Co. v. Lamar, 128 Mo. l. c. 216; Harris v. Bond Co., 244 Mo. 664.]
The power of the Legislature in the creation of municipalities and public corporations of every description is not only absolute but unlimited in the absence of constitutional inhibitions. In the presence of this power we must presume that in- the creation of the special road districts the Legislature deemed them necessary, expedient and in the public interest. Thus *723formed, authority exists as a necessary consequence of legislative power, to provide means for their perpetuation or maintenance or their 'change or abolition, as in the wisdom of the Legislature seems best. [Harris v. Bond Co., 244 Mo. 664.]
In view of all of the foregoing, we hold that the statutes in question do not, within the meaning of the Constitution, authorize the granting of public money to a corporation, nor do they interfere with the transaction of a county’s business required to be exclusively performed by a county court, nor do they involve a going into debt by counties as prohibited by the Constitution or authorize the expenditure of public money for another purpose than that for which it was collected, nor conflict with either the letter or spirit or the intent and purpose of section 22 of article 10 of the Constitution of this State.
From all of which it follows that the judgment of the circuit court is affirmed, and it is so ordered.
Fans, P. Jconcurs; Revelle, J., not sitting. _